 Case 18-60687       Doc 146      Filed 02/27/19 Entered 02/27/19 14:50:35            Desc Main
                                   Document     Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF VIRGINIA
                               LYNCHBURG DIVISION

In re:                                               Case No.: 18-60687
         MEMCO, INC.,                                Chapter 7

            The Debtor.
__________________________________________________________________

ANTHONY WATERS, IVAN
TORRES-CRUZ, DEAMOND
ROBINSON, and JOHN LUTLEY,

         Movants,

v.

MEMCO, Inc.,

         Respondent/Debtor,

and

HANNAH W. HUTMAN,

      Chapter 7 Trustee.
________________________________

          MOTION TO APPROVE AGREEMENT LIFTING AUTOMATIC STAY

         Now come ANTHONY WATERS, IVAN TORRES-CRUZ, DEAMOND ROBINSON,

and JOHN LUTLEY (collectively, the “Creditors”), through undersigned counsel, and pursuant to

11 U.S.C. § 362 and Federal Rule of Bankruptcy Procedure 4001, who respectfully request this

Court approve an agreement to modify the automatic stay imposed by 11 U.S.C. § 362 to allow

the Creditors to pursue their respective rights to recovery under state law from third-party, non-

debtor insurers under certain pre-petition agreements insuring the liability of the Debtor, MEMCO,

Inc. (the “Debtor”) relating to personal injuries sustained by the Creditors, and in support of this

motion, allege:

                                                 1
 Case 18-60687        Doc 146       Filed 02/27/19 Entered 02/27/19 14:50:35          Desc Main
                                     Document     Page 2 of 3




                                       Jurisdiction and Venue

       1.      The Debtor voluntarily commenced a Chapter 11 bankruptcy case in this Court on

April 9, 2018. (ECF 1.) On June 19, 2018, this case converted to Chapter 7. (ECF 98.)

       2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 157(b)(1).

       3.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(G).

       4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1409.

                                        General Allegations

       5.      In August 2017, before this bankruptcy case commenced, an accident occurred at a

building under construction at Navy Federal Credit Union in Pensacola, Florida involving the

collapse of a floor that caused the Creditors to sustain personal injuries.

       6.       The Debtor was involved in the construction of this building as a sub-contractor

assisting with the construction of certain metal decking, placement of bolts, and ensuring the

soundness of the steel structure.

       7.      The following insurance companies are identified in a Certificate of Liability

Insurance in which the Debtor is designated as “Insured”, and may be responsible, in whole or in

part, for the injuries the Creditors sustained:

            a. First Mercury Insurance Company;

            b. AXIS Surplus Insurance Company;

            c. American Interstate Insurance Company;

            d. Selective Insurance Company of America

(collectively, the “Debtor’s Insurers”).

       8.      The Debtor, the Chapter 7 Trustee, and the Creditors have agreed to the entry of an

order granting the Creditors limited relief from the automatic stay for the sole purpose of pursuing



                                                  2
 Case 18-60687        Doc 146     Filed 02/27/19 Entered 02/27/19 14:50:35             Desc Main
                                   Document     Page 3 of 3




their respective personal injury claims against the Debtor’s Insurers, with the understanding that

to trigger coverage by the Debtor’s Insurers, the Creditors must name the Debtor as a defendant in

a civil action but acknowledging that the Creditors shall not pursue the Debtor, in personam, for

collection of any judgment or amounts awarded to the Creditors in such civil action, all as set forth

in the proposed Order attached hereto as Exhibit 1.

       WHEREFORE, Creditors, ANTHONY WATERS, IVAN TORRES-CRUZ, DEAMOND

ROBINSON, and JOHN LUTLEY, respectfully request this Court to approve their agreement with

the Debtor, MEMCO, INC., and the Chapter 7 Trustee, HANNAH W. HUTMAN, to permit the

Creditors to exercise their rights under state law to pursue the recovery of their personal injury

claims from the Debtor’s Insurers, and to grant such other and further relief that this Court deems

just and proper.

       Dated this 27th day of February 2019.

                                               By /s/ Paul J. Feinman .

VSB # 29669
Petty, Livingston, Dawson & Richards
P.O. Box 1080
Lynchburg, Virginia 24505
Telephone: 434-846-2768
Facsimile: 434-847-8195


                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 27th day of February 2019, he has filed this
Motion using this Court’s CM/ECF filing system which will serve a copy of the Motion on
counsel for the Debtor and the Chapter 7 Trustee by electronic mail, and he has mailed a copy by
first class mail, postage prepaid, to the debtor(s) at the following address:

       MEMCO, INC., et al.
       13324 Cedar Run Church Road
       Culpepper, VA 22701

                                               By /s/ Paul J. Feinman .

                                                 3
